Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The following rejections are withdrawn in consideration of the applicant’s arguments and amendments pertaining to the following claims.
Rejection of claim 1-5, 32-41 under 35. U.S.C. 101.
Rejection of claim 1-2, 4, 5, 32-33, 35-37, 41 under 35. U.S.C. 103.
The following rejections are maintained in consideration of the applicant’s arguments and amendments pertaining to the following claims.
Rejection of claim 3, 38-40 under 35. U.S.C. 103.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Claim 1 recites the limitation “a central station… arranged to receive data from a remote 
station”, wherein the Specification recites “these activities, however, may be done in a decentralized location such as through the internet connection, or the like that is already established between the device and a remote station through a designated cloud location or the like” (See Page 8 Lines 1-13). Therefore Specification defines that these activities, however, may be done in a decentralized location such as through the internet connection, or the like that is already established between the device and a remote station through a designated cloud location or the like, as corresponding structure for the claimed placeholder of “a central station”.
	Claim 1 recites “a remote station to send the data to the central station” wherein the Specification recites “the removal of the file preparation step from the user's workflow and is instead carried out remotely, within the device or a combination of both” (See Page 2 Lines 25-30). Therefore, Specification defines that the removal of the file preparation step from the user's workflow and is instead carried out remotely within the device or a combination of both, as corresponding structure for the claimed placeholder of “a remote station”.
	Claim 1 and 41 both recite “a radiation source positioned to irradiate uncured material on the build surface to manufacture the object”, wherein the Specification recites “other alternate source of radiation or light that enables an optimal cure may be used, such examples are UV, blue15 LED, infrared light, or any wavelength of light or radiation that facilitate curing” (See Page 17 Lines 6-20). Therefore, Specification defines other alternate source of radiation or light that enables an optimal cure may be used, such examples are UV, blue15 LED, infrared light, or any wavelength of light or radiation that facilitate curing, as corresponding structure for the claimed placeholder of “a radiation source”.
Claim 5 recites the limitation “a central station… arranged to communicate with a plurality of 
additive manufacturing devices”, wherein the Specification recites “these activities, however, may be done in a decentralized location such as through the internet connection, or the like that is already established between the device and a remote station through a designated cloud location or the like” (See Page 8 Lines 1-13). Therefore Specification defines that these activities, however, may be done in a decentralized location such as through the internet connection, or the like that is already established between the device and a remote station through a designated cloud location or the like, as corresponding structure for the claimed placeholder of “a central station”.
Claim 32 recites the limitation “a central station… arranged to communicate with a plurality of 
remote stations at a plurality of locations”, wherein the Specification recites “these activities, however, may be done in a decentralized location such as through the internet connection, or the like that is already established between the device and a remote station through a designated cloud location or the like” (See Page 8 Lines 1-13). Therefore Specification defines that these activities, however, may be done in a decentralized location such as through the internet connection, or the like that is already established between the device and a remote station through a designated cloud location or the like, as corresponding structure for the claimed placeholder of “a central station”.
Claim 37 recites the limitation “a reader arranged to interrogate the identification tag”, wherein 
the Specification recites “the type of tracking system may comprise radio frequency identification (RFID) tags, bar code indicators, QR code, optical readers or the like located on the resin vessels and may be found in other parts of the device as well where monitoring and tracking are required” (See Page 10 Lines 9-26). Therefore Specification defines the type of tracking system may comprise radio frequency identification (RFID) tags, bar code indicators, QR code, optical readers or the like located on the resin vessels and may be found in other parts of the device as well where monitoring and tracking are required, as corresponding structure for the claimed placeholder of “a reader”.
	Claim 38 recites “a curing station arranged to receive and cure the object”, wherein the specification recites “the curing device on the moveable tray may be made of metal or any materials suitable for the curing process of printed objects such as those that can withstand heat and comprise of LEDs 117 that are present on all or some of the inner walls 116A on the device where the printed object is placed” (See Page 17 Lines 6-20). Therefore, Specification defines the curing device on the moveable tray may be made of metal or any materials suitable for the curing process of printed objects such as those that can withstand heat and comprise of LEDs 117 that are present on all or some of the inner walls 116A on the device where the printed object is placed, as corresponding structure for the claimed placeholder of “a curing station”.
Claim 38 recites “at least one washing station arranged to receive the cured object and wash the cured object”, wherein the specification recites “the moveable tray has vessels or devices such as cleaning vessels that carry out washing and may contain washing solvents such as isopropyl alcohol, or the like or solvents that aid in washing and cleaning or water” (See Page 16 Lines 6-15). Therefore, Specification defines the moveable tray has vessels or devices such as cleaning vessels that carry out washing and may contain washing solvents such as isopropyl alcohol, or the like or solvents that aid in washing and cleaning or water, as corresponding structure for the claimed placeholder of “at least one washing station”.
Claim 39 recites “an agitation assembly arranged to create turbulence in the washing vessel”, wherein the specification recites “the agitation assembly 129A beneath the rotating plate 135, which includes a mechanism of a pulley system beneath the washing vessel 129 to facilitate the movement or stirring action of the washing magnet 128 in a base 129B of the washing vessel 129” (See Page 16 Lines 20-23). Therefore, Specification defines the agitation assembly 129A beneath the rotating plate 135, which includes a mechanism of a pulley system beneath the washing vessel 129 to facilitate the movement or stirring action of the washing magnet 128 in a base 129B of the washing vessel 129, as corresponding structure for the claimed placeholder of “an agitation assembly”.
Claim 40 recites “a motor and pulley system arranged to rotate the guide magnet and the washing magnet”, wherein the specification recites “the pulley system comprises one or more wheels or the like 126, facilitated by a belt or the like 127, which when activated, the25 wheels or the like will pull, tug or twist the belt, that will in turn rotate a guide magnet 131 present below the washing magnet in the washing vessel” (See Page 16 Lines 23-31). Therefore, Specification defines the pulley system comprises one or more wheels or the like 126, facilitated by a belt or the like 127, which when activated, the25 wheels or the like will pull, tug or twist the belt, that will in turn rotate a guide magnet 131 present below the washing magnet in the washing vessel, as corresponding structure for the claimed placeholder of “a motor and pulley system”.
Claim 41 recites, “receiving, from a remote station by a central station at a first location, data” which includes the generic placeholder of “a central station” followed by the functional limitation “receiving from a remote station… data” and needs to be interpreted under the requirements of 35 U.S.C 112(f). A corresponding structure to a central station is disclosed in the applicant’s specifications as a decentralized location such as through the internet connection, or the like that is already established between the device and a remote station through a designated cloud location or the like” (See Page 8 Lines 1-13).

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1, 35 and 41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 41 both recite “an identification tag that is arranged to provide a set of manufacturing instructions upon interrogation” and claim 35 recites “manufacturing instructions comprise…”, wherein “manufacturing instructions” is not described in the specifications. Furthermore, claim 35 was amended to recite “manufacturing instruction” to replace interrogatable data, however the two terms are not synonymous. Interrogatable data would be a genius and manufacturing instructions would be a species within said genius, as interrogatable data could include more than just manufacturing instructions.
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1 and 41 recite “an identification tag that is arranged to provide a set of manufacturing instructions upon interrogation”, however it is unclear how said identification tags are interrogated to get the manufacturing instructions. There are an infinite number of ways to interrogate an identification tag to get manufacturing instructions, thus the claim fails to particularly point out and distinctly claim the subject matter. For the purpose of examination, the interrogation of the identification tag to get manufacturing instructions will be considered to be done by a reader as stated in the applicant’s specification on page 14, paragraph 1.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 5, 32-33, 36-37, 41 are rejected under 35 U.S.C. 102 as being unpatentable over Burris et al. (US 20140265049 A1, hereinafter Burris).
Regarding claim 1, Burris explicitly discloses an additive manufacturing system (computer network and additive manufacturing apparatus 100, see [0035]), (Analogous to the central station of the instant application is a computer network which a remote server and thus at a first location separate from the apparatus 100, see [0035]. Said computer network can receive identification information about a cartridge from a processor 160, and provide relevant information such as estimated quantity of powdered material within the cartridge, and  material-specific construction parameters, see [0035 and 0049]) comprising: a central station (computer network) at a first location (remote location from apparatus 100), wherein the central station (computer network) is arranged to receive data (identification information) from a remote station (processor 160), and process the data to generate manufacturing files (relevant information comprising of estimated quantity of powdered material within the cartridge, and  material-specific construction parameters about the material in the cartridge 200); 
(The additive manufacturing apparatus is at a separate location from the computer network analogous to the second location. Said apparatus receives relevant information from the computer network, see [0035]) and an additive manufacturing device (100,), at a second location (second location), wherein the additive manufacturing device (additive manufacturing apparatus 100) is arranged to communicate with the central station (computer network) to receive the manufacturing files (relevant information about the material in the cartridge 200), and (said relevant information comprises of material-specific construction parameters about the material in the cartridge 200 wherein said material is used by apparatus 100 to construct a three-dimensional structure, see [0035, 0049, and 0033]) manufacture an object (three-dimensional structure) based on the manufacturing files (relevant information about the material in the cartridge 200), the additive manufacturing device (100) comprising: (build chamber 120 contains a polymerizable material/powdered material from a cartridge that is irradiated by a laser output optic 130, see [0013] and Fig. 1) a resin vessel (build chamber 120) for containing a material (powdered material) which is polymerizable upon exposure to radiation; (a three-dimensional structure/object is made on a build platform 122, see [0013] and Fig. 1. Said build platform has a build surface upon which the object is built and said build surface is analogous to the one of the instant application, see Fig. 1.) a build platform (122) having a build surface (build surface) arranged to have an object (three-dimensional structure/object) manufactured thereon; (a polymerizable material/powdered material from a cartridge that is irradiated by a laser output optic 130, see [0013]) a radiation source (130) positioned to irradiate uncured material (powdered material prior to curing by laser 130, see [0013, 0015]) on the build surface (build surface) to manufacture the object (three-dimensional structure); (a receiver 150 receives a cartridge 200, see Fig. 1 and [0013]. Said cartridge 200 provides the build chamber 120 with powdered material, see [0013]. Said cartridge 200 comprises of identification information such as a barcode, QR code or RFID code to provide relevant information about the powdered material, see [0035]) and a print capsule housing (receiver), wherein the print capsule housing (150) is arranged to receive a print capsule (cartridge 200) that provides the material (powdered material) in the resin vessel (120) and that comprises an identification tag (identification information such as a barcode QR code or RFID code) that is arranged to provide a set of manufacturing instructions (material-specific construction parameters about the material in the cartridge 200 via a reader, see [0049]) upon interrogation.
	Regarding claim 2, Burris explicitly discloses the system (computer network and additive manufacturing apparatus 100, see [0035]) according to claim 1, (apparatus 100 comprises of processor 160, wherein 100 and thus 160 is at a second location separate from the computer network, see 0035) wherein the remote station (160) is at the second location (second location).
Regarding claim 4, Burris explicitly discloses the system (computer network and additive manufacturing apparatus 100, see [0035]) according to claim 1, (After receiving  the relevant information about the material in the cartridge 200, the apparatus 100 can implement said information during a build cycle, see [0035-0036]) wherein the additive manufacturing device (100) is arranged to automatically commence a manufacturing operation upon receipt of the manufacturing files (relevant information about the material in the cartridge 200).
Regarding claim 5, Burris explicitly discloses the system (computer network and additive manufacturing apparatus 100, see [0035]) according to claim 1, (the computer network can be accessed by any number of additive manufacturing apparatuses and/or users with or without access to the cartridge 200, see [0049]) wherein the central station (computer network, see [0049]) is arranged to communicate with a plurality of additive manufacturing devices (any number of apparatuses 100) at a plurality of locations.
Regarding claim 32, Burris explicitly discloses the system (computer network and additive manufacturing apparatus 100, see [0035]) according to claim 1, (the computer network can be accessed by any number of additive manufacturing apparatuses and/or users with or without access to the cartridge 200, see [0049], Said apparatuses 100 have processors 160, see [0035]) wherein the central station (computer network, see [0049]) is arranged to communicate with a plurality of additive manufacturing devices (the processors 160 of any number of apparatuses 100) at a plurality of locations.
Regarding claim 33, Burris explicitly discloses the system (computer network and additive manufacturing apparatus 100, see [0035]) according to claim 1, (the cartridge 200 comprises of identification information which corresponds to a previously-measured or estimated quantity of powdered material within the cartridge and history of build cycles completed with the powdered material, see [0035 and 0049]) wherein the print capsule ()200 comprises a metered volume of resin (previously-measured or estimated quantity of powdered material within the cartridge) corresponding to a particular number of manufactured objects (history of build cycles completed with the powdered material).
Regarding claim 36, Burris explicitly discloses the system (computer network and additive manufacturing apparatus 100, see [0035]) according to claim 1, wherein the identification tag (identification information such as a barcode QR code or RFID code, see [0035]) comprises an RFID tag, a barcode, or a QR code.
Regarding claim 37, Burris explicitly discloses the system (computer network and additive manufacturing apparatus 100, see [0035]) according to claim 1, wherein the additive manufacturing device (100) further comprises a reader (150 comprises of a RFID reader, NFC tag reader or barcode scanner to interrogate the identification information, see [0035]) arranged to interrogate the identification tag (identification information).
Regarding claim 41, Burris explicitly discloses An additive manufacturing method (method for constructing a three-dimensional structure, see abstract), comprising: 
(an additive manufacturing apparatus 100 comprising of a processor 160, see [0035], wherein said apparatus sends an identifier/identification information to a computer network and based on said identifier sending relevant information about the powdered material of the cartridge 200, see [035 and 0075-0078] ) receiving, from a remote station (processor 160) by a central station (computer network which a remote server at a first location different from the apparatus 100, see [0035]) at a first location (first location); (the computer network processes identification information to generate relevant information about the powdered material of the cartridge 200, see [0035]) data processing, by the central station (computer network), the data to generate manufacturing files (relevant information about the powdered material of the cartridge 200); (apparatus 100 receives the relevant information from the computer network, see [0035]) communicating, by the central station (computer network), the manufacturing files (relevant information) to an additive manufacturing device (additive manufacturing apparatus 100) at a second location (second location which is the location of the apparatus 100 different from the computer network, see [0035]); 
and manufacturing (additive manufacturing of a three-dimensional structure/object using apparatus 100, see [0013], said apparatus uses the relevant information from the computer network wherein relevant information comprises of material-specific construction parameters, see [0035 and 0049]), by the additive manufacturing device (100), an object (three-dimensional structure) based on the manufacturing files (relevant information about the powdered material of the cartridge 200), wherein the additive manufacturing device (100) comprises:
(build chamber 120 contains a polymerizable material/powdered material from a cartridge that is irradiated by a laser output optic 130, see [0013] and Fig. 1) a resin vessel (build chamber 120) for containing a material (powdered material) which is polymerizable upon exposure to radiation;
(a three-dimensional structure/object is made on a build platform 122, see [0013] and Fig. 1. Said build platform has a build surface upon which the object is built and said build surface is analogous to the one of the instant application, see Fig. 1.) a build platform (122) having a build surface (build surface) arranged to have an object (three-dimensional structure/object) manufactured thereon; (a polymerizable material/powdered material from a cartridge that is irradiated by a laser output optic 130, see [0013]) a radiation source (130) positioned to irradiate uncured material (powdered material prior to curing by laser 130, see [0013, 0015]) on the build surface (build surface) to manufacture the object (three-dimensional structure); (a receiver 150 receives a cartridge 200, see Fig. 1 and [0013]. Said cartridge 200 provides the build chamber 120 with powdered material, see [0013]. Said cartridge 200 comprises of identification information such as a barcode, QR code or RFID code to provide relevant information about the powdered material, see [0035]) and a print capsule housing (receiver), wherein the print capsule housing (150) is arranged to receive a print capsule (cartridge 200) that provides the material (powdered material) in the resin vessel (120) and that comprises an identification tag (identification information such as a barcode QR code or RFID code) that is arranged to provide a set of manufacturing instructions (material-specific construction parameters about the material in the cartridge 200 by a reader, see [0049]) upon interrogation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Burris et al. (US 20140265049 A1, hereinafter Burris), as applied to claim 1, in further view of Doung (WO 2006078304 A2).
Regarding claim 3 Burris explicitly discloses all of the limitations of claim 1, such as the system (computer network and additive manufacturing apparatus 100, see [0035]) which comprises of data (identification information, see [0035]), however Burris does not explicitly disclose the limitation of claim 3 wherein said data comprises of dental information,
In an analogous art, Doung explicitly discloses a data processing system analogous to the central station, see [0045] and Fig. 5, wherein said data processing system generates 3D structure like dental model which entails dental information, see [0047] Figs. 1A, 5.
A person of ordinary skill in the art, hereinafter POSITA, at the time of the invention would have found it obvious to modify Burris in view of Doung such that the data (identification information, Burris) comprises of dental information in order to generate generates 3D structures like dental model.

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Burris et al. (US 20140265049 A1, hereinafter Burris), as applied to claim 1, in further view of Kim et al. (US 9763750 B2, hereinafter Kim).
Regarding claim 38 Burris explicitly discloses all of the limitations of claim 1, such as the system (computer network and additive manufacturing apparatus 100, see [0035]) which comprises of additive manufacturing device (100). Said additive manufacturing device (100) comprises of a laser output optic 130 analogous to the curing station arranged to receive and cure the object, see [0013].
However, Burris is deficient in disclosing at least one washing station arranged to receive the cured object, and wash the cured object to make the object ready for use by an end user, wherein the curing station, and the at least one washing station are located on a rotatable tray that is arranged to sequentially rotate each station for receiving the object.
In the analogous art, Kim teaches to computer-implemented methods of making a transfer tray 
using rapid prototyping techniques (Abstract) used in 3D printing SLS, FMD and LOM stereo lithography (Column 12 Lines 6-18). Kim discloses at least one washing station arranged to receive the cured object (stream of water to tooth 12’ Column 13 Lines 47-62), and wash the cured object to make the object ready for use by an end user (for patients teeth 12’ signifying end use in dental applications Column 13 Lines 31-46), wherein the curing station, and the at least one washing station are located on a rotatable tray (moving or transfer tray 80’ Figure 13 Column 15 Lines 7-23 and the transfer tray can be rinsed in water to dissolve support material Column 15 Lines 52-63) that is arranged to sequentially rotate each station for receiving the object.
Although not explicitly stated, it would be obvious to POSITA that the stream of water derives from a washing station, and similarly the washing station can be placed on the tray with the curing station in order to firmly retain the appliances 16’ in the tray 80’ and reducing the cost required by two separate stations (Column 14 Lines 52-67). Similarly, although not explicitly stated that the movable tray can rotate, it would be obvious to POSITA that such a tray is capable of rotation, and would provide the benefit of cleaning and curing to local areas of the teeth 12’ without need for two separate stations, thereby reducing cost further.
It would have been obvious for POSITA at the time of the invention to modify Burris in view of Kim such that at least one washing station arranged to receive the cured object, and wash the cured object to make the object ready for use by an end user, wherein the curing station, and the at least one washing station are located on a rotatable tray that is arranged to sequentially rotate each station for receiving the object, as the system of Burris in order to reduce the cost of the system at large by removing the need for two separate washing and curing stations.

Claims 35 is rejected under 35 U.S.C. 103 as being unpatentable over Burris et al. (US 20140265049 A1, hereinafter Burris).
Regarding claim 35 Burris explicitly discloses the system (computer network and additive manufacturing apparatus 100, see [0035]) according to claim 1, wherein the manufacturing instructions (material-specific construction parameters about the material in the cartridge 200, see [0049]), 
However, Burris does not explicitly disclose that said manufacturing instructions (material-specific construction parameters) comprise information corresponding to one or more of: a type of resin, volume of resin, a particular number of objects manufacturable from the volume of resin, and a type of object for which the print capsule is to be used.
A POSITA at the time of the invention would have found it obvious to modify Burris such that the material-specific construction parameters would include a type of resin, as it would be necessary to know the type of material in order to give material-specific construction parameters.

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Burris et al. (US 20140265049 A1, hereinafter Burris), as applied to claim 1, in further view of Converse et al. (US 20200078831 A1, hereinafter Converse).
Regarding claim 39 Burris explicitly discloses all of the limitations of claim 1, such as the system (computer network and additive manufacturing apparatus 100, see [0035]) which comprises of additive manufacturing device (100).
However, Burris is deficient in disclosing the washing station comprises a washing vessel arranged to receive the object, and an agitation assembly that is arranged to create turbulence in the washing vessel.
In the analogous art, Converse teaches a method of making a three-dimensional object 
(Abstract), used in additive manufacturing for washing objects ([0002]). Converse discloses the washing station comprises a washing vessel arranged to receive the object (Wash vessel configured to receive object [0007] Figure 4), and an agitation assembly that is arranged to create turbulence in the washing vessel (agitator drive, elevator, and agitator Figure 4). Converse teaches the advantage of such a wash vessel and agitator include to provide a more gentle form of agitation when required for particular part geometries, or where parts may include deep cavities that might not otherwise be reached by a spinning form of agitation ([0078]).
It would have been obvious to POSITA at the time of the invention to modify the system of Burris in view of Converse such that said system comprises of the washing station  which comprises a washing vessel arranged to receive the object, and an agitation assembly that is arranged to create turbulence in the washing vessel, as the system of Burris in order to provide a more gentle form of agitation when required for particular part geometries, or where parts may include deep cavities that might not otherwise be reached by a spinning form of agitation.

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Burris et al. (US 20140265049 A1, hereinafter Burris), as applied to claim 1, in further view of Converse et al. (US 20200078831 A1, hereinafter Converse) as applied to claim 39, in further view of Zheng et al. (CN 108068331 A, hereinafter Zheng) and Crossen et al. (US 9469076 B1, hereinafter Crossen)
Regarding claim 40, Burris in view of Converse explicitly discloses all of the limitations of claim 39, such as the system (computer network and additive manufacturing apparatus 100, see Burris [0035]) which comprises of additive manufacturing device (100, see Burris [0035]) and furthermore the combined teachings of Burris and Converse does teach a washing vessel and agitation assembly, but are deficient in disclosing the agitation assembly comprises a washing magnet in a base of the washing vessel, wherein the washing magnet is in magnet communication with a guide magnet beneath the washing vessel, and wherein the guide magnet is coupled to a motor and pulley system arranged to rotate the guide magnet and consequently the washing magnet. 
In another analogous art, Zheng teaches a 3D printer platform and cleaning device thereof (Page 1 Lines 1-2). Zheng discloses a washing magnet in a base of the washing vessel (magnet 817 positioned at bottom of cleaning bucket body 811 of cleaning shovel 89 Figure 11/12 and Last Paragraph Page 5). Zheng teaches the advantage of the magnet in the cleaning configuration is to automatically clean the surface of the printing platform after the printing is finished, and the cleaning is relatively clean, thorough and rapid, which reduces the workload of the staff and improves the printing efficiency (Page 3 Lines 11-14). 
The teachings of Zheng and the claimed invention would be considered analogous because both ascertain to an additive manufacturing methods and subsequent washing systems (Page 1 Lines 1-2). It would have been obvious to POSITA at the time of the invention to modify the system of Burris in view of Converse further in view of Zheng such that a washing magnet in a base of the washing vessel, as the system of Burris in view of Converse in order to automatically clean the surface of the printing platform after the printing is finished, and the cleaning is relatively clean, thorough and rapid, which reduces the workload of the staff and improves the printing efficiency.
The combined teachings of Burris and Converse and Zheng are deficient in disclosing the washing magnet is in magnet communication with a guide magnet beneath the washing vessel, and wherein the guide magnet is coupled to a motor and pulley system arranged to rotate the guide magnet and consequently the washing magnet.
In another analogous art, Crossen teaches a printing system for forming three-dimensional objects includes two laterally spaced rails, each of the rails have an internal cavity extending through the rail along a longitudinal axis (Abstract). Crossen discloses the washing magnet is in magnet communication with a guide magnet beneath the washing vessel (magnet inside housing 46 Figure 7), and wherein the guide magnet is coupled to a motor and pulley system arranged to rotate the guide magnet and consequently the washing magnet (Linear electrical motors are provided within housing 42 to interact with a magnet inside housing 46 Column 2 Lines 1-16). Crossen teaches the advantage of such a guide magnet include to hold the bearings 34 in contact with the rails 38 and enable the cart to slide efficiently, thereby optimizing the printing process Column 2 Lines 1-16). Although not explicitly stated, it would be obvious to POSITA that the guide magnet is capable of communication of another magnet for increased magnetic stability of the printing system. Similarly, although not explicitly stated, it would be obvious to POSITA that the guide magnet is capable of rotating the washing magnet if POSITA would place a wash magnet in the vicinity of a guide magnet, and would have a reasonable expectation of success in choosing such a configuration.
The teachings of Crossen and the claimed invention would be considered analogous because both ascertain to an additive manufacturing methods and subsequent magnet systems (Abstract). It would have been obvious to POSITA at the time of the invention to modify the system of Burris in view of Converse and further in view of Zheng such that the washing magnet is in magnet communication with a guide magnet beneath the washing vessel, and wherein the guide magnet is coupled to a motor and pulley system arranged to rotate the guide magnet and consequently the washing magnet, as the system of Burris in view of Converse and in further view of Zheng in order to increase magnetic stability of the printing system.
Therefore, Burris (US 20140265049 A1) in view of Converse (US 20200078831 A1), Zheng (CN 108068331 A), and Crossen (US 9469076 B1) disclose all of the limitations in Claim 40.

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks, filed 07/14/2022, with respect to the rejections of claims 1-5, 32-33 35-41 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Burris (US 20140265049 A1) under 35 U.S.C. 102.
Applicant Argues that Doung (WO 2006078304 A2) is deficient in disclosing, teach or suggest a print capsule disclosed in the amended claim 1 of the instant application that provides the material for printing  and further deficient in disclosing the print capsule housing arranged to receive said print capsule. Furthermore, applicant argues that the other cited references from the non-final office action mailed 02/16/2022 do not remedy said deficiencies of Doung as they also fail to disclose said deficiencies. This argument is persuasive and the rejections have been withdrawn, however upon consideration of Burris new grounds of rejections has been made as Burris does disclose all the limitations of the amended claim 1, as Burris discloses a cartridge 200 and receiver 150 analogous to the print capsule and print capsule housing respectively, see Burris Fig. 1 and [0035]. 
Furthermore, regarding applicant’s arguments for claim 37 Burris explicitly discloses a reader (150 comprises of a RFID reader, NFC tag reader or barcode scanner to interrogate the identification information, see [0035]) arranged to interrogate the identification tag (identification information), wherein the print capsule comprises of said identification tag (identification information), see Burris [0035].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W HATCH whose telephone number is (571)272-4625. The examiner can normally be reached 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571)270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN W HATCH/               Examiner, Art Unit 1754                                                                                                                                                                                         

/SEYED MASOUD MALEKZADEH/               Primary Examiner, Art Unit 1754